960 So.2d 818 (2007)
Stacey MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4981.
District Court of Appeal of Florida, Fourth District.
June 27, 2007.
Stacey Moore, Immokalee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The trial court's order summarily denying post conviction relief following appellant's motion and supplemental motion filed pursuant to Florida Rule of Criminal Procedure 3.850 is affirmed. However, affirmance is without prejudice to appellant's right to file in the trial court within thirty (30) days of this court's mandate an amendment to his motion only as to claim one in the supplement, alleging ineffective assistance of trial counsel for failure to investigate, depose and call for trial Dominique Tukes and Tonia Moore. Nelson v. *819 State, 875 So.2d 579 (Fla.2004). The amendment shall address the requirement of a pleading of the availability of the witnesses. Id. at 583-84. If an amended motion is filed, then the trial court shall either hold an evidentiary hearing or attach record evidence which conclusively refutes appellant's claim.
Affirmed.
FARMER, SHAHOOD and TAYLOR, JJ., concur.